DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the claims:
1.	(Currently Amended) A method for data transmission, comprising:
receiving, by a first terminal, data
sending, by the first terminal, a Physical Sidelink Feedback Channel (PSFCH) to the second terminal, the PSFCH comprising at feedback information corresponding to the data sent by the second terminal,
wherein the PSFCH is used to send only the feedback information, the feedback information sent in the PSFCH is carried by a sequence, and the PSFCH is not a Physical Sidelink Shared Channel (PSSCH) nor a Physical Sidelink Control Channel (PSCCH).

Allowable Subject Matter
Claims 1, 4, 5, 8, 9, 11, 14, 15, 18, 19, 21 and 23-30 are allowed (Renumbering: claims 1, 4, 5, 8, 9, 23-26, 11, 14, 15, 18, 19, 27-30 and 21 are now 1-19 respectively).
The following is an examiner’s statement of reasons for allowance: regarding claims 1, 11 and 21, the prior art does not teach or adequately suggest the claimed invention for reasons set forth by Applicant in arguments/remarks filed December 20, 2021 and in view amendments filed December 20, 2021 corresponding to the arguments/remarks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

January 4, 2022